11

12

13

14

15

20

21

22

23

24

25

26

27

28

 

 

Case 4:21-mj-07015-MKD ECFNo. 15 filed 01/19/21 PagelD.19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, CASE NO.: 4:21-MJ-07015-MKD
Plaintiff,
vs.
DEFENDANT’S ASSERTION OF
ARTURO TEJEDA-GOMEZ, FIFTH AND SIXTH
AMENDMENT RIGHTS
Defendant.

 

I, the above-named defendant, hereby assert my rights under the
Fifth and Sixth Amendments of the United States Constitution, including but not
limited to my rights to remain silent and to have counsel present at any and all of
my interactions with the government or others acting on the government’s behalf.
I do not wish to, and will not, waive any of my constitutional rights except in the
presence of counsel. I do not wish to have, nor do I consent to, any contact with
any government official, including but not limited to law enforcement agents,
except through my counsel. I do not want the government or others acting on the
government’s behalf to question me, or to contact me seeking a waiver of any
rights, unless my counsel is present. The Government should so instruct its

agents.

Dated this day of 17th day of January , 2021.

Respectfully submitted,

 

Ay f—
Interpreter Signature Defendght Signature

Interpreter Printed Name

 

DEFENDANT’S ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS

 

 
